I concur with the majority in its analysis and disposition of the second, third, fourth, fifth and sixth assignments of error and in its disposition of the first assignment of error.
I would analyze the first assignment of error differently and focus on the circumstantial evidence dealing specifically with the $59,000.00. The appellant appears to have written the check when there were insufficient funds from the Smith's money to cover the check.  In addition, the appellant then would not return calls from the Smiths or from the Ohio Fund when the check was returned for insufficient funds. These factors support the conviction on Count I.